28 Ill. App. 2d 90 (1960)
170 N.E.2d 792
Ramona Eidenmiller, Plaintiff-Appellee,
v.
Board of Education of Community High School District No. 505, Bureau County, Illinois, Defendant-Appellant.
Gen. No. 11,302.
Illinois Appellate Court  Second District, First Division.
Refiled December 14, 1960.
*91 William J. Dieterich, of Quincy, for defendant-appellant.
L.D. Spaulding, Jr., of Princeton, Rugen, Ligtenberg, and Goebel, of Chicago, for plaintiff-appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE McNEAL.
Affirmed.
Not to be published in full.